Exhibit 10.3

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

KEYSTAFF DEFERRAL PLAN

Amendment No. Two

Effective on and after March 22, 2012 the Science Applications International
Corporation Keystaff Deferral Plan is hereby amended as follows:

Section 9.3 of the plan is amended in its entirety to read as follows:

“9.3 All Accounts shall be immediately distributed to the Participants to whom
such Accounts belong, upon the occurrence of a Change in Control (as hereinafter
defined) of the Company. A “Change in Control” shall be deemed to occur if any
person (as such term is defined in Section 3(a)(9) of the Securities Exchange
Act of 1934) other than the Company, any subsidiary or employee benefit plan or
trust maintained by the Company or subsidiary, during any 12-month period ending
on the date of the most recent acquisition by such person, becomes the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934), directly or indirectly, of the Company’s stock representing thirty-five
percent (35%) or more of the voting power of the Company’s then outstanding
stock; provided, however, that a transaction shall not constitute a Change in
Control unless it is a “change in the ownership or effective control” of the
Company, or a change “in the ownership of a substantial portion of the assets”
of the Company within the meaning of Code Section 409A. For purposes of the
foregoing, a subsidiary is any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations, other than the last
corporation in such chain, owns at least fifty percent (50%) of the total voting
power in one of the other corporations in such chain.”

 

Science Applications International Corporation By:  

/s/ Lucy K. Moffitt

  Lucy K. Moffitt Its:  

Vice President for Finance